 

Case 20-10343-LSS Doc6172 Filed 09/07/21 Page1of2

FILED

2021 SEP -7 AM 9: 22
CLERK
US. BANKRUPTCY COUR?
PISTRIET OF FFL AWART

To: Justice Lauri Selber Silverstein

August 30" 2021

My Case si

This is my story; | grew up with a normal childhood until these incidents. | had a lot of choresto do
each day my mother was nice and a father who worked out of town, | would see him every 3-4
months and would drink the whole time he was home.

When he came home, | would go to the local LDS church and enjoyed the scouting program until the
horrible events that occurred by the hands of a scout leader at a scout-a-rama, and another time
working on a merit badge at the Tasty Donuts where we learned a business from purchase to sales. |
was on the sales aspect of the business where we loaded our metal baskets with assorted packages of
donuts. We loaded up in a van and went to Salt Lake City, from Bountiful Utah where! grewup, and
we went door to door selling these donuts and candy. We came up ona motel where the leaderhad a
room, we were supposed to connect with a ride back to Bountiful, but the ride never came, once
inside the room | wa |: was the worse shock ever. The things he made me do.
Finally, when he was done, he took me home. It was late at night and my dad had just come home
when he heard me coming home when he immediately started violently whipping me with the belt
without telling him what had happened to me with the scout leader. | was crying and couldn’t speak
about my sexual assault from his brutal beating that | wentto my bed and it was finally over without
explaining a thing to my dad, he would not let me talk.

Finally, | couldn’t sit down for weeks without feeling the effects of the beating and I developed adeep
hatred for my dad and never spoke a word about it again to anyone until my current wife now,
22years later.

From that day! could not wait to move out, from my dad. | stopped going to church scouting and
spent my life drinking and doing drugs to bufferthe pain from that day. | experienced suicide
attempt, numeroustimes. And | had 2 failed marriages, until! met my current wife. I’ve paid an
enormous number of fines. | just couldn’t figure out what my problem was to make my life a living
hell. I’ve been praying for and trying to figure out how to pay my many fines! have. I’ve gone
through my life with a hatred for the Mormon church and my dad, BSA also. | had a hard time holding
down ajob. | have received a diagnosis of severe PTSD as of 9 months ago and my wife has helped me
receiving cognitive therapy through a local health care center.
Case 20-10343-LSS Doc6172 Filed 09/07/21 Page 2 of 2

| have completed Drug Court in Salt Lake City, and | learned the tools to lead a drug free and alcohol -
free life for 9 years. | was so ashamed and embarrassed to mention the BSA or my dad to this day. |
stillidentify with the scares of my past and my low self-esteem and the crying from a number of
things | still can’t speak of in front of a crowd. | go to church every Sunday and have accepted Christ
as my personal savior.

Thank you so very much for representing me withthe deep scars from my past, and to hopefully heal
my wounds.

 

 
